UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-13358 CAPITAL CITY BANK GROUP, INC. (Exact name of registrant as specified in its charter) Florida 59-2273542 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 217 North Monroe Street, Tallahassee, Florida (Address of principal executive office) (Zip Code) (850) 402-7000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer”, “accelerated filer", and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x At October 31, 2011, 17,156,574 shares of the Registrant's Common Stock, $.01 par value, were outstanding. CAPITAL CITY BANK GROUP, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS PART I – Financial Information Page Item 1. Consolidated Financial Statements (Unaudited) Consolidated Statements of Financial Condition – September 30, 2011 and December 31, 2010 4 Consolidated Statements of Operations – Three and Nine Months Ended September 30, 2011 and 2010 5 Consolidated Statement of Changes in Shareowners’ Equity – Nine Months Ended September 30, 2011 6 Consolidated Statements of Cash Flow – Nine Months Ended September 30, 2011 and 2010 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk 39 Item 4. Controls and Procedures 39 PART II – Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. [Removed and Reserved] 47 Item 5. Other Information 47 Item 6. Exhibits 48 Signatures 49 -2- INTRODUCTORY NOTE Caution Concerning Forward-Looking Statements This Quarterly Report on Form 10-Q contains "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, among others, statements about our beliefs, plans, objectives, goals, expectations, estimates and intentions that are subject to significant risks and uncertainties and are subject to change based on various factors, many of which are beyond our control.The words "may," "could," "should," "would," "believe," "anticipate," "estimate," "expect," "intend," "plan," "target," "goal," and similar expressions are intended to identify forward-looking statements. All forward-looking statements, by their nature, are subject to risks and uncertainties.Our actual future results may differ materially from those set forth in our forward-looking statements. Our ability to achieve our financial objectives could be adversely affected by the factors discussed in detail in Part I, Item 2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Part II, Item 1A. “Risk Factors” in this Quarterly Report on Form 10-Q, the following sections of our Annual Report on Form 10-K for the year ended December 31, 2010 (the “2010 Form 10-K”): (a) “Introductory Note” in Part I, Item 1. “Business”; (b) “Risk Factors” in Part I, Item 1A., as updated in our subsequent quarterly reports filed on Form 10-Q, and (c) “Introduction” in “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” in Part II, Item 7 as well as: § legislative or regulatory changes, including the Dodd-Frank Wall Street Reform and Consumer Protection Act; § the strength of the United States economy in general and the strength of the local economies in which we conduct operations; § the accuracy of our financial statement estimates and assumptions, including the estimate for our loan loss provision and the valuation allowance on deferred tax assets; § the frequency and magnitude of foreclosure of our loans; § continued depression of the market value of the Company that could result in an impairment of goodwill; § restrictions on our operations, including the inability to pay dividends without our regulators’ consent; § the effects of the health and soundness of other financial institutions, including the FDIC’s need to increase Deposit Insurance Fund assessments; § our ability to declare and pay dividends; § changes in the securities and real estate markets; § changes in monetary and fiscal policies of the U.S. Government; § increased competition and its effect on pricing, including the effect of the repeal of Regulation Q on our net interest income; § inflation, interest rate, market and monetary fluctuations; § the effects of our lack of a diversified loan portfolio, including the risks of geographic and industry concentrations; § our need and our ability to incur additional debt or equity financing; § the effects of harsh weather conditions, including hurricanes, and man-made disasters; § our ability to comply with the extensive laws and regulations to which we are subject; § the willingness of clients to accept third-party products and services rather than our products and services and vice versa; § technological changes; § negative publicity and the impact on our reputation; § the effects of security breaches and computer viruses that may affect our computer systems; § changes in consumer spending and saving habits; § growth and profitability of our noninterest income; § changes in accounting principles, policies, practices or guidelines; § the limited trading activity of our common stock; § the concentration of ownership of our common stock; § anti-takeover provisions under federal and state law as well as our Articles of Incorporation and our Bylaws; § our ability to integrate the business and operations of companies and banks that we have acquired, and those we may acquire in the future; § other risks described from time to time in our filings with the Securities and Exchange Commission; and § our ability to manage the risks involved in the foregoing. However, other factors besides those referenced also could adversely affect our results, and you should not consider any such list of factors to be a complete set of all potential risks or uncertainties.Any forward-looking statements made by us or on our behalf speak only as of the date they are made.We do not undertake to update any forward-looking statement, except as required by applicable law. -3- PART I.FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) CAPITAL CITY BANK GROUP, INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION AS OF SEPTEMBER 30, 2, 2010 Unaudited (Dollars In Thousands, Except Share Data) September 30, 2011 December 31, 2010 ASSETS Cash and Due From Banks $ $ Federal Funds Sold and Interest Bearing Deposits Total Cash and Cash Equivalents Investment Securities, Available-for-Sale Loans, Net of Unearned Interest Allowance for Loan Losses ) ) Loans, Net Premises and Equipment, Net Goodwill Other Intangible Assets Other Real Estate Owned Other Assets Total Assets $ $ LIABILITIES Deposits: Noninterest Bearing Deposits $ $ Interest Bearing Deposits Total Deposits Short-Term Borrowings Subordinated Notes Payable Other Long-Term Borrowings Other Liabilities Total Liabilities SHAREOWNERS' EQUITY Preferred Stock, $.01 par value, 3,000,000 shares authorized; no shares outstanding - - Common Stock, $.01 par value, 90,000,000 shares authorized; 17,156,571 and 17,100,081 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss, Net of Tax ) ) Total Shareowners' Equity Total Liabilities and Shareowners' Equity $ $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. -4- CAPITAL CITY BANK GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30 (Unaudited) Three Months Ended Nine Months Ended (Dollars in Thousands, Except Per Share Data) INTEREST INCOME Interest and Fees on Loans $ Investment Securities: U.S. Treasuries U.S. Government Agencies States and Political Subdivisions Other Securities 83 86 Federal Funds Sold Total Interest Income INTEREST EXPENSE Deposits Short-Term Borrowings 78 31 60 Subordinated Notes Payable Other Long-Term Borrowings Total Interest Expense NET INTEREST INCOME Provision for Loan Losses Net Interest Income After ProvisionFor Loan Losses NONINTEREST INCOME Service Charges on Deposit Accounts Data Processing Asset Management Fees Retail Brokerage Fees Securities Transactions - 3 - 8 Mortgage Banking Fees Bank Card Fees Other Total Noninterest Income NONINTEREST EXPENSE Salaries and Associate Benefits Occupancy, Net Furniture and Equipment Intangible Amortization Other Real Estate Other Total Noninterest Expense INCOME (LOSS) BEFORE INCOME TAXES ) Income Tax Expense (Benefit) ) ) NET INCOME (LOSS) $ ) Basic Net Income (Loss) Per Share $ ) Diluted Net Income (Loss) Per Share $ ) Average Basic Shares Outstanding Average Diluted Shares Outstanding The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. -5- CAPITAL CITY BANK GROUP, INC. CONSOLIDATED STATEMENT OF CHANGES IN SHAREOWNERS' EQUITY (Unaudited) (Dollars In Thousands, Except Share Data) Shares Outstanding Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income, Net of Taxes Total Balance, December 31, 2010 $ ) $ Comprehensive Income: Net Income - Net Change in Unrealized Gain On Available-for-Sale Securities (net of tax) - Total Comprehensive Income - - - Cash Dividends ($0.30 per share) - - - ) - ) Stock Performance Plan Compensation - Issuance of Common Stock 1 - - Balance, September 30, 2011 $ ) $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. -6- CAPITAL CITY BANK GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30 (Unaudited) (Dollars in Thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ $ ) Adjustments to Reconcile Net Income to Cash Provided by Operating Activities: Provision for Loan Losses Depreciation Net Securities Amortization Amortization of Intangible Assets Gain (Loss) on Securities Transactions - (8 ) Loss on Impaired Security - 61 Origination of Loans Held-for-Sale ) ) Proceeds From Sales of Loans Held-for-Sale Net Gain From Sales of Loans Held-for-Sale ) ) Non-Cash Compensation - Decrease in Deferred Income Taxes ) ) Net Decrease in Other Assets Net Increase in Other Liabilities Net Cash Provided By Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Securities Available-for-Sale: Purchases ) ) Sales - Payments, Maturities, and Calls Net Decrease in Loans Purchase of Premises & Equipment ) ) Net Cash Provided By Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES Decrease in Deposits ) ) Net Decrease (Increase) in Short-Term Borrowings ) Increase (Decrease) in Other Long-Term Borrowings ) Repayment of Other Long-Term Borrowings ) ) Dividends Paid ) ) Issuance of Common Stock Net Cash Used by Financing Activities ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure: Interest Paid on Deposits $ $ Interest Paid on Debt Taxes Paid Loans Transferred to Other Real Estate Owned Issuance of Common Stock as Non-Cash Compensation Transfer of Current Portion of Long-Term Borrowings $ - $ The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. -7- CAPITAL CITY BANK GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 -SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation Capital City Bank Group, Inc. (“CCBG” or the “Company”) provides a full range of banking and banking-related services to individual and corporate clients through its subsidiary, Capital City Bank, with banking offices located in Florida, Georgia, and Alabama.The Company is subject to competition from other financial institutions, is subject to regulation by certain government agencies and undergoes periodic examinations by those regulatory authorities. The unaudited consolidated financial statements included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission, including Regulation S-X.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.Prior period financial statements have been reformatted and amounts reclassified, as necessary, to conform to the current presentation.The Company and its subsidiary follow accounting principles generally accepted in the United States (“GAAP”) and reporting practices applicable to the banking industry.The principles that materially affect its financial position, results of operations and cash flows are set forth in the Notes to Consolidated Financial Statements, which are included in the 2010 Form 10-K. In the opinion of management, the consolidated financial statements contain all adjustments, which are those of a recurring nature, and disclosures necessary to present fairly the financial position of the Company as of September 30, 2011 and December 31, 2010, the results of operations for the three and nine months ended September 30, 2011 and 2010, and cash flows for the nine months ended September 30, 2011 and 2010. NOTE 2 - INVESTMENT SECURITIES Investment Portfolio Composition.The amortized cost and related market value of investment securities available-for-sale were as follows: September 30, 2011 (Dollars in Thousands) Amortized Cost Unrealized Gains Unrealized Losses Market Value U.S. Treasury $ $ $ - $ U.S. Government Agencies and Corporations 36 18 States and Political Subdivisions 54 Mortgage-Backed Securities Other Securities(1) - Total Investment Securities $ December 31, 2010 (Dollars in Thousands) Amortized Cost Unrealized Gains Unrealized Losses Market Value U.S. Treasury $ U.S. Government Agencies and Corporations - States and Political Subdivisions 9 Mortgage-Backed Securities Other Securities(1) - Total Investment Securities $ Includes Federal Home Loan Bank and Federal Reserve Bank stock recorded at cost of $6.8 million and $4.8 million, respectively, at September 30, 2011 and $7.2 million and $4.8 million, respectively, at December 31, 2010. -8- Securities with an amortized cost of $128.5 million and $131.6 million at September 30, 2011 and December 31, 2010, respectively, were pledged to secure public deposits and for other purposes. The Company’s subsidiary, Capital City Bank, as a member of the Federal Home Loan Bank (“FHLB”) of Atlanta, is required to own capital stock in the FHLB of Atlanta based generally upon the balances of residential and commercial real estate loans, and FHLB advances.FHLB stock of $6.8 million, which is included in other securities, is pledged to secure FHLB advances.No ready market exists for this stock, and it has no quoted market value.However, redemption of this stock has historically been at par value. Maturity Distribution. As of September 30, 2011, the Company's investment securities had the following maturity distribution based on contractual maturities: (Dollars in Thousands) Amortized Cost Market Value Due in one year or less $ $ Due after one through five years Due after five through 10 years Due after 10 years No Maturity Total Investment Securities $ $ Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Other Than Temporarily Impaired Securities. The following table summarizes the investment securities with unrealized losses at September 30, 2011 aggregated by major security type and length of time in a continuous unrealized loss position: September 30, 2011 Less Than 12 Months Greater Than 12 Months Total (Dollars in Thousands) Market Value Unrealized Losses Market Value Unrealized Losses Market Value Unrealized Losses U.S. Treasury $ $ 18 $ - $ - $ $ 18 U.S. Government Agencies and Corporations - States and Political Subdivisions 54 - - 54 Mortgage-Backed Securities - - Other Securities - Total Investment Securities $ $ $ - $ $ $ Management evaluates securities for other than temporary impairment at least quarterly, and more frequently when economic or market concerns warrant such evaluation.Consideration is given to the nature of the securities, the underlying collateral, the financial condition of the issuer, the extent and duration of the loss, our intent related to the individual securities, and the likelihood that we will have to sell the securities prior to the expected recovery.In analyzing an issuer’s financial condition, management considers whether the securities are issued by the federal government or its agencies, whether downgrades by rating agencies have occurred, regulatory issues, and analysts’ reports. At September 30, 2011, the Company had securities of $309.7 million withnet pre-tax unrealized gains of $1.8 million on these securities, of which $27.0 million have unrealized losses totaling $247,000 and have been in a loss position for less than 12 months.These securities are primarily in a loss position because they were acquired when the general level of interest rates was lower than that on September 30, 2011.The Company believes that the losses in these securities are temporary in nature and that the full principal will be collected as anticipated.Because the declines in the market value of these investments are attributable to changes in interest rates and not credit quality and because the Company has the ability and intent to hold these investments until there is a recovery in fair value, which may be at maturity, the Company does not consider these investments to be other-than-temporarily impaired at September 30, 2011.One preferred bank stock issue for $0.6 million has been in a loss position for greater than 12 months.The Company continues to closely monitor the fair value of this security as the subject bank continues to experience negative operating trends. -9- NOTE 3 - LOANS Loan Composition.The composition of the Company's loan portfolio was as follows: (Dollars in Thousands) September 30, 2011 December 31, 2010 Commercial, Financial and Agricultural $ $ Real Estate-Construction Real Estate-Commercial Real Estate-Residential(1) Real Estate-Home Equity Real Estate-Loans Held-for-Sale Consumer Loans, Net of Unearned Interest $ $ Includes loans in process with outstanding balances of $14.5 million and $10.2 million for September 30, 2011 and December 31, 2010, respectively. Net deferred fees included in loans at September 30, 2011 and December 31, 2010 were $1.6 million and $1.8 million, respectively. Past Due Loans. A loan is defined as a past due loan when one full payment is past due or a contractual maturity is over 30 days past due (“DPD”). The following table presents the aging of the recorded investment in past due loans as of September 30, 2011 and December 31, 2010 by class of loans: September 30, 2011 (Dollars in Thousands) 30-59 DPD 60-89 DPD 90 + DPD Total Past Due Total Current Total Loans Commercial, Financial and Agricultural $ - $ Real Estate - Construction - - Real Estate - Commercial Mortgage - Real Estate -Residential 26 Real Estate - Home Equity - Consumer - Total Past Due Loans $ 26 $ December 31, 2010 (Dollars in Thousands) 30-59 DPD 60-89 DPD 90 + DPD Total Past Due Total Current Total Loans Commercial, Financial and Agricultural $ - $ Real Estate - Construction - Real Estate - Commercial Mortgage - Real Estate -Residential Real Estate - Home Equity 39 Consumer - Total Past Due Loans $ $ -10- Nonaccrual Loans.Loans are generally placed on non-accrual status if principal or interest payments become 90 days past due and/or management deems the collectability of the principal and/or interest to be doubtful.Loans are returned to accrual status when the principal and interest amounts contractually due are brought current or when future payments are reasonably assured. The following table presents the recorded investment in nonaccrual loans and loans past due over 90 days and still on accrual by class of loans as of September 30, 2011 and December 31, 2010: September 30, 2011 December 31, 2010 (Dollars in Thousands) Nonaccrual 90 + DPD Nonaccrual 90+ DPD Commercial, Financial and Agricultural $ - $ $ - Real Estate - Construction - - Real Estate - Commercial Mortgage - - Real Estate -Residential 26 Real Estate - Home Equity - 39 Consumer - - Total Nonaccrual Loans $ 26 $ $ Restructured Loans (“TDR’s”).The restructuring of a loan is considered a “troubled debt restructuring” if both (i) the borrower is experiencing financial difficulties and (ii) the creditor has granted a concession.Concessions may include interest rate reductions or below market interest rates, principal forgiveness, restructuring amortization schedules and other actions intended to minimize potential losses.Effective July 1, 2011, the Company adopted the provisions of Accounting Standards Update (“ASU”) No. 2011-02, “Receivables (Topic 310) – A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.”As such, the Company reassessed all loan modifications occurring since January 1, 2011 for identification as troubled debt restructurings. The following table presents loans classified as TDR’s as of September 30, 2011 and December 31, 2010: (Dollars in Thousands) September 30, 2011 December 31, 2010 Commercial, Financial and Agricultural $ $ Real Estate-Construction Real Estate-Commercial Real Estate-Residential Real Estate-Home Equity Consumer - 54 Loans, Net of Unearned Interest $ $ Loans classified as TDR’s during the three and nine months ended September 30, 2011 are presented in the table below: Three Months Ended, Nine Months Ended, September 30, 2011 September 30, 2011 (Dollars in Thousands) Number of Contracts Pre-Modify Recorded Investment Post-Modify Recorded Investment Number of Contracts Pre-Modify Recorded Investment Post-Modify Recorded Investment Commercial, Financial and Agricultural 3 $ $ 7 $ $ Real Estate-Construction 2 3 Real Estate-Commercial 16 39 Real Estate-Residential 22 70 Real Estate-Home Equity 5 9 Consumer - - - 2 24 23 Total 48 $ -11- Loan modifications made within the last 12 months that were classified as TDR’s that have subsequently defaulted are presented in the table below: (Dollars in Thousands) Number of Contracts Post-Modify Recorded Investment Commercial, Financial and Agricultural 2 $ Real Estate-Construction - - Real Estate-Commercial 7 Real Estate-Residential 9 Real Estate-Home Equity - - Consumer - - Total 18 $ Credit Quality Indicators. As part of the ongoing monitoring of the Company’s loan portfolio quality, management categorizes loans into risk categories based on relevant information about the ability of borrowers to service their debt such as: current financial information, historical payment performance, credit documentation, and current economic/market trends, among other factors.Risk ratings are assigned to each loan and revised as needed through established monitoring procedures for individual loan relationships over a predetermined amount and review of smaller balance homogenous loan pools.The Company uses the definitions noted below for categorizing and managing its criticized loans.Loans categorized as “Pass” do not meet the criteria set forth for the Special Mention, Substandard, or Doubtful categories and are not considered criticized. Special Mention – Loans in this category are presently protected from loss, but weaknesses are apparent which, if not corrected, could cause future problems.Loans in this category may not meet required underwriting criteria and have no mitigating factors.More than the ordinary amount of attention is warranted for these loans. Substandard – Loans in this category exhibit well-defined weaknesses that would typically bring normal repayment into jeopardy. These loans are no longer adequately protected due to well-defined weaknesses that affect the repayment capacity of the borrower.The possibility of loss is much more evident and above average supervision is required for these loans. Doubtful – Loans in this category have all the weaknesses inherent in a loan categorized as Substandard, with the characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. The following table presents the risk category of loans by segment as of September 30, 2011 and December 31, 2010: September 30, 2011 (Dollars in Thousands) Commercial, Financial, Agriculture Real Estate Consumer Total Special Mention $ $ $ 33 $ Substandard Doubtful 16 - Total Loans $ December 31, 2010 (Dollars in Thousands) Commercial, Financial, Agriculture Real Estate Consumer Total Special Mention $ Substandard Doubtful 2 Total Loans $ During the third quarter of 2011, the Company performed a review of its Special Mention loan portfolio to determine proper alignment of its loan grading practices with the regulatory definition of loans for this category.As a result of this review, a new loan risk category was added to reflect loans that currently meet existing credit underwriting guidelines, but warrant a greater level of monitoring due to certain manageable credit policy exceptions or exposure to an industry segment that is experiencing higher than normal risk levels.Loans of this nature were reflected as Pass Watch loans within the Pass category as of September 30, 2011 and are not considered criticized.The decline in the balance of Special Mention loans from December 31, 2010 to September 30, 2011, reflects the impact of this reclassification process. -12- NOTE 4 - ALLOWANCE FOR LOAN LOSSES An analysis of the changes in the allowance for loan losses for the three month periods ended September 30 was as follows: (Dollars in Thousands) Balance, Beginning of Year $ $ Provision for Loan Losses Recoveries on Loans Previously Charged-Off Loans Charged-Off ) ) Balance, End of Period $ $ The following table presents the balance in the allowance for loan losses and the recorded investment in loans by portfolio class based on impairment method as of September 30, 2011 and December 31, 2010: September 30, 2011 (Dollars in Thousands) Commercial, Financial, Agricultural Real Estate Construction Real Estate Commercial Mortgage Real Estate Residential Real Estate Home Equity Consumer Unallocated Total Allowance Allocated to: Loans Individually Evaluated for Impairment $ - - $ Loans Collectively Evaluated for Impairment Total $ $ Total Loans: Individually Evaluated for Impairment $ - - $ Collectively Evaluated for Impairment - Total $ - $ December 31, 2010 (Dollars in Thousands) Commercial, Financial, Agricultural Real Estate Construction Real Estate Commercial Mortgage Real Estate Residential Real Estate Home Equity Consumer Unallocated Total Allowance Allocated to: Loans Individually Evaluated for Impairment $ 71 - $ Loans Collectively Evaluated for Impairment Total $ $ Total Loans: Individually Evaluated for Impairment - $ Collectively Evaluated for Impairment - Total $ - $ -13- Impaired Loans. Loans are deemed to be impaired when, based on current information and events, it is probable that the Company will not be able to collect all amounts due (principal and interest payments), according to the contractual terms of the loan agreement.Loans, for which the terms have been modified, and for which the borrower is experiencing financial difficulties, are considered troubled debt restructurings and classified as impaired. The following table presents loans individually evaluated for impairment by class of loans as of September 30, 2011 and December 31, 2010: (Dollars in Thousands) Unpaid Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Related Allowance Average Recorded Investment(1) September 30, 2011: Commercial, Financial and Agricultural $ Real Estate - Construction Real Estate - Commercial Mortgage Real Estate -Residential Real Estate - Home Equity Consumer - 39 Total $ December 31, 2010: Commercial, Financial and Agricultural $ Real Estate - Construction - Real Estate - Commercial Mortgage Real Estate -Residential Real Estate - Home Equity Consumer - 71 Total $ (1)Reflects quarter-to-date average balance Interest income recognized on impaired loans was approximately $2.8 million for the nine month periods ended September 30, 2011 and September 30, 2010, respectively. NOTE 5 - INTANGIBLE ASSETS The Company had net intangible assets of $85.6 million and $86.2 million at September 30, 2011 and December 31, 2010, respectively.Intangible assets were as follows: September 30, 2011 December 31, 2010 (Dollars in Thousands) Gross Amount Accumulated Amortization Gross Amount Accumulated Amortization Core Deposit Intangibles $ Goodwill - - Customer Relationship Intangible Total Intangible Assets $ Net Core Deposit Intangibles:As of September 30, 2011 and December 31, 2010, the Company had net core deposit intangibles of $0.3 million and $0.7 million, respectively.Amortization expense for the first nine months of 2011 and 2010 was approximately $0.6 million and $2.0 million, respectively.Estimated annual amortization expense for 2011 is $0.7 million.All of our core deposit intangibles will be fully amortized in January 2013. Goodwill:As of September 30, 2011 and December 31, 2010, the Company had goodwill, net of accumulated amortization, of $84.8 million. Goodwill is tested for impairment on an annual basis, or more often if impairment indicators exist.A goodwill impairment test consists of two steps.Step One compares the estimated fair value of the reporting unit to its carrying amount.If the carrying amount exceeds the estimated fair value, Step Two is performed by comparing the fair value of the reporting unit’s implied goodwill to the carrying value of goodwill.If the carrying value of the reporting unit’s goodwill exceeds the estimated fair value, an impairment charge is recorded equal to the excess. -14- As of September 30, 2011, the book value of the Company’s equity exceeded its market capitalization, and as such the Company performed goodwill impairment testing.The Step One test indicated that the carrying amount (including goodwill) of the Company’s reporting unit exceeded its estimated fair value.The Step Two test indicated the estimated fair value of our reporting unit’s implied goodwill exceeded its carrying amount.Based on the results of the Step Two analysis, the Company concluded that goodwill was not impaired as of September 30, 2011.The Company will continue to test goodwill as defined by ASC Topic 350. Other:As of September 30, 2011 and December 31, 2010, the Company had a customer relationship intangible asset, net of accumulated amortization, of $0.5 million and $0.6 million, respectively.This intangible asset was recorded as a result of the March 2004 acquisition of trust customer relationships.Amortization expense for the first nine months of 2011 and 2010 was approximately $144,000.Estimated annual amortization expense is approximately $191,000 based on use of a 10-year useful life. NOTE 6 - DEPOSITS The composition of the Company's interest bearing deposits at September 30, 2011 and December 31, 2010 was as follows: (Dollars in Thousands) September 30, 2011 December 31, 2010 NOW Accounts $ $ Money Market Accounts Savings Deposits Other Time Deposits Total Interest Bearing Deposits $ $ NOTE 7 - STOCK-BASED COMPENSATION The Company recognizes the cost of stock-based associate stock compensation in accordance with ASC-718-20-05-1 and ASC 718-50-05-01, (formerly SFAS No. 123R), "Share-Based Payment” (Revised) under the fair value method. As of September 30, 2011, the Company had three stock-based compensation plans, consisting of the 2011 Associate Stock Incentive Plan ("ASIP"), the 2011 Associate Stock Purchase Plan ("ASPP"), and the 2011 Director Stock Purchase Plan ("DSPP").These plans are new plans replacing substantially similar plans approved by the shareowners in 2004.Total compensation expense associated with these plans for the nine months ended September 30, 2011 and 2010 was $508,000 and $101,000, respectively. ASIP.The Company's ASIP allows the Company's Board of Directors to award key associates various forms of equity-based incentive compensation.Under the ASIP, all participants in this plan are eligible to earn an equity award, in the form of performance shares.The Company, under the terms and conditions of the ASIP, created the 2011 Incentive Plan (“2011 Plan”), which has an award tied to an internally established earnings goal.The grant-date fair value of the shares eligible to be awarded in 2011 is approximately $895,000.A total of 51,952 shares are eligible for issuance.For the first nine months of 2011, the Company recognized approximately $336,000 in expense related to the ASIP.No expense related to this plan was recognized for the first nine months of 2010. Executive Stock Option Agreement.Prior to 2007, the Company maintained a stock option program for a key executive officer (William G. Smith, Jr. - Chairman, President and CEO, CCBG).The status of the options granted under this arrangement is detailed in the table provided below.In 2007, the Company replaced its practice of entering into an annual stock option arrangement by establishing a Performance Share Unit Plan under the provisions of the ASIP that allows the executive to earn shares based on the compound annual growth rate in diluted earnings per share over a three-year period.For the first nine months of 2011, the Company recognized $94,000 in expense related this plan.No expense was recognized under this plan for the first nine months of 2010. A summary of the status of the Company’s options as of September 30, 2011 is presented below: Options Shares Weighted-Average Exercise Price Weighted-Average Remaining Term Aggregate Intrinsic Value Outstanding at January 1, 2011 $ $
